DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to an apparatus, classified in A61B17/3207.
II. Claims 6-10, drawn to a method, classified in A61F9/00745.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as abrading vascular occlusions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An extensive search of multiple classifications would have to be conducted and applicable art for the two inventions would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tamara Evans on 11/29/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reynard (US 5,591,160) in view of Artsyukhovich et al. (US 2011/0230728).
Regarding claim 1, an invention relating to devices for eye surgery, Reynard discloses (Figs. 1-3B) a device (1) for intraocular surgery (Abstract), comprising: a handle [i.e. handpiece], comprising a vibrator [i.e. magneto-strictive ultrasonic mechanism] that is configured to vibrate at a first frequency in response to a signal received from an oscillator (Col. 3, lines 45-55); and a needle (2), which is mechanically coupled to the vibrator and is configured to be inserted into an eye and to apply vibrations of the vibrator to the eye for emulsifying tissue (Col. 3, lines 45-55); and an illumination device (3), which is coupled with the needle for visualizing at least a portion of the eye during emulsification by the needle (Co. 4, lines 53-57). However, Reynard fails to disclose a stroboscopic illumination device, which is coupled with the needle and is configured to output stroboscopic light pulses at a second frequency that is set based on the first frequency, for visualizing at least a portion of the eye during emulsification by the needle.
In the same field of endeavor, which is a device for eye surgery, Artsyukhovich teaches (Fig. 1) a stroboscopic illumination device (100), which is coupled with a needle [i.e. phaco-emulsification tool (Par. 0017-0018)] is configured to output stroboscopic light pulses at a second frequency that is set based on a first frequency, for visualizing at least a portion of the eye during emulsification by the needle (Par. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reynard to have a stroboscopic illumination device, which is coupled with the needle and is configured to output stroboscopic light pulses at a second frequency that is set based on the first frequency, for visualizing at least a portion of the eye during emulsification by the needle. Doing so would allow a surgeon to visualize the movements of the vibrating ophthalmic surgical tool as well as the tissue being dissected by the ophthalmic surgical tool, so a surgeon will have additional insight in the operation of the ophthalmic surgical tool and the desired surgical effect caused by its vibration (Par. 0016), as taught by Artsyukhovich.
Regarding claim 3, Reynard, as modified by Artsyukhovich, discloses wherein the stroboscopic illumination device, which is coupled with the needle for insertion into the eye, comprises an optical fiber configured to receive and output the stroboscopic light pulses [see Artsyukhovich paragraph 0005].
Regarding claim 4, Reynard, as modified by Artsyukhovich, discloses wherein the handle comprises an optocoupler, which is configured to generate the stroboscopic light pulses and couple the stroboscopic light pulses with the optical fiber [i.e. a light source see Artsyukhovich paragraph 0005].
Regarding claim 5, Reynard, as modified by Artsyukhovich, discloses wherein the stroboscopic illumination device, which is coupled with the needle for insertion into the eye, comprises a light source configured to generate the stroboscopic light pulses in response to an electrical signal [see Artsyukhovich paragraph 0005].
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard (US 5,591,160) in view of Artsyukhovich et al. (US 2011/0230728) as applied to claim 1 above, and further in view of Alexander (US 6,283,974).
Regarding claim 2, Reynard, as modified by Artsyukhovich, discloses the device according to claim 1. Reynard discloses the vibrator comprises a magneto-strictive ultrasonic mechanism (Col. 3, lines 45-50). However, Reynard fails to disclose wherein the vibrator comprises a piezo-electric element.
In the same field of endeavor, which is a device for eye surgery, Alexander teaches wherein the vibrator comprises a magneto-strictive ultrasonic mechanism or a piezo-electric element (Col. 8, lines 46-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reynard, in view of Artsyukhovich, to have wherein the vibrator comprises a piezo-electric element. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (Col. 8, lines 46-53), as taught by Alexander. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                       

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771